DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Jinks on 08/02/2022.
The application has been amended as follows: 
Claims 6-8 are cancelled.
Claims 10-12 are cancelled.
14. (Currently Amended) The manufacturing apparatus according to claim 1, wherein  further includes an additional single blade that collectively cuts the plurality of filaments.
15. (Currently Amended) The manufacturing apparatus according to claim 2, wherein further includes an additional single blade that collectively cuts the plurality of filaments.
16. (Currently Amended) The manufacturing apparatus according to claim 3, wherein further includes an additional single blade that collectively cuts the plurality of filaments.
17. (Currently Amended) The manufacturing apparatus according to claim 4, wherein further includes an additional single blade that collectively cuts the plurality of filaments.

Claims 18-20 are cancelled.


Allowable Subject Matter
Claims 1-4,9 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a manufacturing apparatus as instantly claimed is that while the prior arts Evans (US 2017/0028644 - of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 1, fails to teach or suggest wherein the plurality blades individually press the plurality of the filaments from one side of the parallel filament in an intersecting direction, and a plate on the other side of the plurality of filaments in the intersecting direction, the plurality of blades being configured to press the plurality of filaments against the plate so as to cut the plurality filaments.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-4,9 and 14-17, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743